United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WASHINGTON VA MEDICAL CENTER,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1171
Issued: February 24, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 27, 2021 appellant filed a timely appeal from an April 23, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability from
work from March 11 through 26, 2019 causally related to the April 10, 2018 accepted employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 13, 2018 appellant, then a 49-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on April 10, 2018 he injured his right thumb, low back, and head
when he was assaulted by a patient while in the performance of duty. He stopped work on April 11,
2018 and returned to full duty on May 26, 2018. On September 20, 2018 OWCP accepted the
claim for left rib contusion, contusion of the right thumb, lumbar sprain, and closed -head injury.
On March 19, 2019 OWCP referred appellant, a statement of accepted facts (SOAF), and
a list of questions for a second opinion examination with Dr. Rafael A. Lopez Steuart, a Boardcertified orthopedic surgeon.
In a report dated April 10, 2019, Dr. Steuart noted appellant’s history of injury and
reviewed the SOAF. He opined that appellant had no disability or medical residuals as a result of
his April 10, 2018 employment injuries. Dr. Steuart advised that he was capable of full-duty work
without restrictions.
On April 30, 2019 appellant filed a claim for compensation (Form CA-7) for disability
from work from March 11 through 26, 2019.
On May 7, 2019 appellant submitted a March 11, 2019 note from Dr. Sevag Bananian, a
Board-certified internist, asserting that he provided medical treatment on March 11, 2019 and
opined that he was totally disabled from March 11 through 26, 2019.
In a May 8, 2019 development letter addressed to the employing establishment, OWCP
requested additional forms and medical evidence addressing appellant’s claim for total disability
for the period March 11 through 26, 2019 due to the accepted employment injuries.
On May 16, 2019 appellant filed a second Form CA-7, dated April 30, 2019, claiming
disability from work for the period March 11 through 26, 2019.
On July 15, 2019 OWCP requested additional information from Dr. Steuart in the form of
a rationalized explanation regarding his previous opinion. In a supplemental report dated July 18,
2019, Dr. Steuart reported that appellant had a normal physical examination which established no
need for further medical treatment and the capacity to perform full-duty work with no restrictions.
In a follow-up development letter dated July 31, 2019 addressed to the employing
establishment, OWCP noted that it had not received the requested information. It afforded an
additional 15 days for a response.
On July 17, 2019 appellant filed another Form CA-7 requesting wage-loss compensation
disability from work for the period March 11 through 26, 2019. In an accompanying August 8,
2019 narrative statement, he asserted that he initially incorrectly indicated that he was seeking
leave buy back, instead of leave without pay compensation. Appellant further noted that he
continued to experience pain in his thumb and lower back and continued to seek medical treatment.
By decision dated August 28, 2019, OWCP denied appellant’s claim for compensation for
the period March 11 through 26, 2019.
2

On September 17, 2019 appellant requested reconsideration. In a September 12, 2019
narrative statement, he alleged that he continued to experience disability and medical residuals as
a result of his accepted employment injury from March 11 through 26, 2019.
By decision dated December 16, 2019, OWCP denied modification of its prior decision.
On January 13, 2020 appellant requested reconsideration. In a January 7, 2020 letter, he
alleged that he continued to experience residuals of his April 10, 2018 employment injuries which
resulted in chronic pain. Appellant further noted that on October 26, 2019 he was positioning and
pulling a patient which aggravated his accepted conditions and required treatment in the
emergency room. He reported that he was partially disabled for five days following this additional
employment incident. Appellant provided duty status reports dated October 28 and 31, 2019
indicating that he had work restrictions due to lumbar strain.2
By decision dated April 10, 2020, OWCP denied modification.
Subsequently on July 9, 2020 appellant requested reconsideration. No additional evidence
was received. By decision dated April 23, 2021, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.4 For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury. 5 This burden
of proof requires that a claimant furnish medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that, for e ach period of disability
claimed, the disabling condition is causally related to the employment injury, and supports that
conclusion with medical reasoning.6
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new expo sure in the work
environment. 7 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because

2

The signatures of the physicians are illegible.

3

Supra note 1.

4

See J.W., Docket No. 20-0021 (issued September 10, 2021); D.M., Docket No. 18-0527 (issued July 29, 2019);
B.K., Docket No, 18-0386 (issued September 14, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005).
5

W.H., Docket No. 19-0168 (issued May 10, 2019); see D.G., Docket No. 18-0597 (issued October 3, 2018).

6

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018).

7

20 C.F.R. § 10.5(x); see V.H., Docket No. 18-0456 (issued August 9, 2019).

3

of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations.8
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self -certify his or her disability and
entitlement to compensation. 9
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant filed a Form CA-7 claim for compensation for disability from work during the
period March 11 through 26, 2019. OWCP’s regulations provide that, if a claimant submits factual
evidence, medical evidence, or both, but OWCP determines that this evidence is insufficient to
meet their burden of proof, OWCP will inform the claimant of the additional evidence needed.
The claimant will be allowed at least 30 days to submit the evidence required.10 OWCP, however,
did not provide appellant with a development letter requesting the specific evidence necessary to
establish his claim for disability in accordance with section 10.121 of its regulations. 11
The case must therefore be remanded for further development. On remand OWCP shall
provide appellant a development letter informing him of the additional evidence needed, and
affording him at least 30 days to submit the necessary evidence required. Following this and other
such further development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

8

Id.

9

See S.G., Docket No. 18-1076 (issued April 11, 2019); William A. Archer, 55 ECAB 674 (2004); Fereidoon
Kharabi, 52 ECAB 291 (2001).
10

20 C.F.R. § 10.121.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the April 23, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: February 24, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

